WOODLEY, Judge.
Upon a complaint and information charging him with driving a motor vehicle upon a public highway in Bexar County, Texas, while intoxicated, appellant was found guilty, and a *257jury being waived, his punishment was assessed by the court at at fine of $50.00.
There are no bills of exception, and appellant has filed no brief.
The evidence shows that appellant drove an automobile in a southerly direction on Main Avenue while intoxicated. He became involved in a collision with a second car at the corner of Main Avenue and Rodriguez Street.
It is shown that officers of the city of San Antonio investigated the accident, and that the offense was committed in Bexar County, Texas. The point is made that no witness testified directly that the scene of the collision was in the city of San Antonio.
We think that the evidence showing the offense to have been committed on “Main Avenue” at its intersection with “Rodriguez Street” is sufficient to sustain the allegation that the car was driven by appellant on a public highway.
The term street or avenue, as ordinarily used, means a public thoroughfare and highway. All streets or avenues open for the passage of vehicles are highways, though all highways are not streets or avenues. See Lamkin v. State, 136 Tex. Cr. R. 99, 123 S.W. 2d 662; Parsons v. State, 149 Tex. Cr. R. 395, 194 S.W. 2d 560.
No error appearing, the judgment is affirmed.
Opinion approved by the court.